PER CURIAM.
Appellant asserts error in the trial court’s imposition of adult sanctions without complying with the requirements of Section 39.111(7)(d), Florida Statutes. The state candidly concedes error1 but says that it is not necessary to return the defendant to the trial court for resentencing. We disagree. The defendant is entitled to be present at resentencing. See Pickerill v. State, 493 So.2d 1096 (Fla. 4th DCA 1986).
Accordingly, we reverse the sentence and remand with directions to resentence, giving due consideration to the requirements of Section 39.111(7). The defendant shall have the right to be present and be heard at the resentencing.
ERVIN, NIMMONS and ZEHMER, JJ., concur.

. The state's concession is well grounded. See State v. Rhoden, 448 So.2d 1013 (Fla.1984).